Filed Pursuant to Rule 433 Registration Statement No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E FLOATING RATE SENIOR NOTES, DUE JANUARY 25, 2018 FINAL TERM SHEET DATED JANUARY 17, 2013 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: Floating Rate Senior Notes, due January 25, 2018 MTN Program Size: $25 billion Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 100.00% All-in Price: 99.90% Underwriting Discount: 0.10% Trade Date: January 17, 2013 Settlement Date (T+5): January 25, 2013 Maturity Date: January 25, 2018 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 3 Month USD LIBOR plus 48bps payable quarterly Interest Payment Dates: Quarterly on the 25th of each January, April, July and October, beginning on April 25, 2013 Initial Interest Rate: 3 Month USD LIBOR determined on the second London business day preceding January 25, 2013, plus 48bps Payment Convention: Modified following business day convention, adjusted Business Days: London, New York Day Count Fraction: Actual/360 Listing: None 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Optional Redemption: None CUSIP / ISIN: 78008SXB7 /US78008SXB77 Lead Manager: RBC Capital Markets, LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC toll free at 1-866-375-6829. 2
